DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
In line 2, the recitation “the particles” should be corrected to --the plurality of particles-- since “a plurality of particles” has been previously set forth in line 2 of parent claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wendte et al. US 2015/0351315 A1 (see particularly Figures 2C and 3) which discloses that:
	[0004] According to one aspect of the invention, a seed meter is provided for planting multiple types of seed in a single planting pass during row-crop planting of an agricultural field. The seed meter has a housing supported relative to a row unit of a planter. A first seed disk is rotatable within the housing for conveying seeds of a first type through the housing and out of the seed meter. A second seed disk is rotatable within the housing for conveying seeds of a second type through the housing and out of the seed meter. The first and second seed disks may be parallel to or angled with respect to each other. A seed disk drive system activates and deactivates the first and second seed disks for selectively delivering a corresponding one of the first and second seed types out of the housing for planting of an agricultural field. This allows a producer to plant multiple varieties of seed within the same field in a single planting session and even during a single planting pass without having to add additional row units or seed meters.
[0005] According to another aspect of the invention, the seed meter has a seed meter reservoir with a first seed chamber storing seeds of the first type within the housing for receipt by the first seed disk when the first seed disk is activated. A second seed chamber stores seeds of the second type within the housing for receipt by the second seed disk when the second seed disk is activated. A separator wall within the seed meter reservoir may separate the first and second seed chambers from each other. The separator wall may be arranged transversely between the first and second seed disks with the first seed chamber between the separator wall and the first seed disk and the second seed chamber between the separator wall and the second seed disk. Separate primary seed conduits may direct separately stored seed types from bulk storage into the seed chambers of the seed meter, which may include delivery of the seed from bulk storage into compartments of an on-row storage system which may be defined by a vented mini-hopper(s) that feeds the seed chambers of the seed meter. In another embodiment, a seed gate system(s) is arranged to selectively direct seeds of different types through a single primary seed conduit into different seed chambers of the seed meter, for example, by way of the compartments of the mini-hopper(s). In yet another embodiment, the on-row compartments provide the bulk storage of the different types of seed which are gravity-fed into the seed chambers of the seed meter.
[0006] According to another aspect of the invention, the first and second seed disks are arranged generally parallel to each other. A single seed tube may receive seeds released from both the first and second seed disks for delivery onto the agricultural field. This provides a single unitary seed meter of relatively simple construction that can offer on-the-move absolute and instantaneous switching of the seed type being planted during a single planting pass.
[0007] According to another aspect of the invention, the first and second seed disks are arranged at an angle with respect to each other. This provides a seed meter housing that encloses multiple seed disks that each releases seed at substantially the same seed release location within the seed meter housing for delivery out of a seed tube, which reduces seed bounce within the seed tube.
[0008] According to another aspect of the invention, the housing of the seed meter has a first side portion and a second side portion. A first seed disk assembly is arranged within the first side portion of the housing for rotatably conveying individual seeds of a first type through the housing and out of the seed meter for individually planting the seeds of the first variety during row-crop planting of an agricultural field. A second seed disk assembly is arranged within the second side portion of the housing for rotatably conveying individual seeds of a second type through the housing and out of the seed meter for individually planting the seeds of the second variety during row-crop planting of the agricultural field. This allows for planting multiple varieties of seed within the same field without having to add additional row units or seed meters.
[0009] According to another aspect of the invention, each of the first and second seed disk assemblies includes a seed disk rotatable within a cavity defined by the respective one of the first and second side portions of the housing. A seed disk drive system may selectively rotate the seed disks of the first and second seed disk assemblies independently with respect to each other. This allows for quick switching or changeovers from planting seeds of a first seed type to planting seeds of a second seed type.
[0010] According to another aspect of the invention, the seed disk drive system includes a clutch arranged with respect to each of the first and second seed disk assemblies. Each clutch selectively engages/disengages transmission of a rotation driving power to the respective seed disk for permitting/preventing rotation of the corresponding seed disk of the first and second seed disk assemblies. The clutch may be an air clutch or an electromechanical clutch. This allows for a seed meter capable of delivering multiple types of seed by activating and/or deactivating multiple seed disks within the seed meter.
[0011] According to another aspect of the invention, the seed disk drive system includes a motor drive at each of the first and second seed disk assemblies. A controller controls the motor drive(s) to permit/prevent transmission of a rotation driving power to the seed disks. In this way, rotation of one of the seed disks, a deactivated seed disk, can be stopped while the other seed disk, an activated seed disk, is rotated. The motor drive may be a pneumatic motor or an electric motor. This allows for a seed meter capable of delivering multiple types of seed by activating and/or deactivating multiple seed disks within the seed meter.
[0012] According to another aspect of the invention, the seed meter has a seed tube that receives seeds released from both the first and second seed disk assemblies for delivery onto the agricultural field. This allows for sequentially delivering different types of seed from a single seed meter into a single seed bed.
[0013] According to another aspect of the invention, a method of planting multiple types of seed in a single planting pass during planting of an agricultural field is provided. The method includes rotating a first seed disk in a seed meter to convey seeds of a first type through the seed meter and deliver the seeds of the first type onto a first location of an agricultural field. A second seed disk is rotated in the seed meter to convey seeds of a second type through the seed meter and deliver the seeds of the second type onto a second location of the agricultural field. The first seed disk may be arranged within a housing of the seed meter to rotate past a first seed chamber storing seeds of the first type within the housing of the seed meter. The second seed disk may be arranged within the housing to rotate past a second seed chamber storing seeds of the second type within the housing of the seed meter. An instantaneous switchover can be made from planting seeds of the first type to planting seeds of the second type. This can be done by deactivating the first seed disk and activating the second seed disk seed-type switching event. During the seed-type switching event, release of a final seed of the first seed type is sequentially followed by an initial seed of the second seed type. This can be done within a single row without creating a skip event. This provides maintaining a constant in-row seed spacing through the seed-type switching event, whereby an in-row seed spacing at a transition between the first and second seed types is the same as the in-row seed spacing within each of the first and second seed types.
[0014] According to another aspect of the invention, each seed meter of a planter may be individually controlled to control switching from delivering seeds of the first seed type to delivering seeds of the second seed type on a per-row basis. Different groups of seed meters corresponding to different sections of a planter may be separately controlled to control switching from delivering seeds of the first type to delivering seeds of the second seed type from the planter on a per-section basis. All seed meters of the planter may be simultaneously controlled to control switching from delivering seeds of the first seed type to delivering seeds of the second seed type on a whole-planter basis. This allows for different versions of seed variety switchover control based on the amount of precision or pinpoint control needed for different seed variety placements within different fields or based on producer/operator preference.
 [0025] Referring now to the drawings and specifically to FIG. 1 and the simplified schematic representations of FIGS. 2A-2C, seed meters 5 of row units 7 of a planter 9 are configured for planting multiple types or varieties of seed. As explained in greater detail elsewhere herein, each seed meter 5 can switch, for example, absolutely, instantaneously, and automatically, between planting of different types or varieties of seed during a single planting pass of row-crop planting of an agricultural field with the planter 9. Planter 9 may be one of the EARLY RISER® series planters available from Case IH and is typically pulled by a traction device such as a tractor 11. The planter 9 has a frame 13 that supports the multiple row units 7 that are substantially identical. Each row unit 7 includes a respective seed meter 5 and various support components for supporting the seed meter 5 and corresponding ground-engaging components.
[0026] Referring now to FIG. 1, such support components include a sub-frame 15 that is connected to the frame 13 of the planter 9 by way of a parallel linkage system 16 (FIG. 5) and supports the seed meter 5 and furrow opening 17 and closing mechanisms 19 toward front and back ends of the row unit 7. The opening and closing mechanisms 17, 19 may include opener disks and closing disks, respectively, or other ground-engaging tools for opening and closing a furrow. Each row unit 7 may include a gauge wheel 21 configured for adjusting furrow depth by limiting soil penetration of the furrow-opening mechanism 17 while creating a furrow, and a press wheel 23 may be arranged to roll over the closed furrow to firm the soil over the seed to further close the furrow and promote favorable seed-to-soil contact.
[0027] Referring now to FIGS. 2A-2C, in these embodiments, seeds 25 are held in bulk storage in a bulk storage system 27 with at least one bulk fill hopper 29, shown here in each of FIGS. 2A-2C as having two central bulk fill hoppers 29 supported by the frame 13 of the planter 9. The bulk storage system 27 has multiple compartments 31, shown here as spaces within each of the bulk-fill hoppers 29 that are separated by divider walls or partitions 33. In another embodiment, the compartments 31 are defined by separate and discrete containers themselves, such as the bulk fill hoppers 29. In another embodiment, such as that shown in FIG. 5, at least some of the bulk fill hoppers 29 are not centrally located with respect to the planter 9 and remote from the row units 7, but are mounted on the row units 7 themselves in a gravity-feed relationship with the respective seed meters explained in greater detail elsewhere herein. Regardless of where the hoppers 29 are located, the different compartments 31 of the hoppers 29 may hold seeds 25 of a common plant type but different varieties or types 25a, 25b for planting in different type or variety zones of an agricultural field defined at least in part by characteristics relating to at least one of soil type and management type. Although the seed 25 may be described elsewhere herein as different types 25a, 25b, it is understood that the description of the different types includes different varieties. In other words, the different types 25a, 25b of seed 25 include not only different varieties of the same plant species, but also different seed products. Different seed products can include seeds of different species, coated and uncoated seeds, such as insecticide coated and non-insecticide coated seeds. The different seed products can also include refuge in a bag seed and non-refuge in a bag seed, plant-parasite resistant seed and non-plant-parasite resistant seed such as cyst nematodes resistant seeds and non-cyst nematodes resistant seeds, herbicide-tolerant seed and non-herbicide tolerant seed, or other different products.
[0028] Still referring to FIGS. 2A-2C, three exemplary arrangements of seed meters 5 are shown in the three row units 7 as seed meters 5a, 5b, and 5c, in FIGS. 2A, 2B, and 2C, respectively, each of which can plant multiple types or varieties of seed. Each seed meter 5 has a pair of metering assemblies 26 for singulating and selectively delivering different types 25a, 25b of seed 25 from the seed meter 5. The seed meter 5a of FIG. 5A and the seed meter 5b in FIG. 2B have transversely arranged metering assemblies 26. The seed meter of FIG. 2C has longitudinally arranged metering assemblies 26. Regardless of whether the metering assemblies 26 are arranged transversely or longitudinally and referring again to FIGS. 2A-2C, each seed meter 5 is operably connected to an airflow system 34 (FIG. 4) that includes a positive air pressure source and a vacuum source for establishing positive and vacuum pressures and corresponding air flows for delivery seed 25 to the seed meters 5 and for moving the seeds 25 through the seed meter 5. The positive air pressure source and vacuum sources can be known pumps, fans, blowers, and/or other known airflow system components. Each seed meter 5 has a housing 35 defining the first and second side portions 37, 39 shown as including a left-hand cover (LH) and a right-hand cover (RH). In the seed meters 5a, 5b of FIGS. 2A-2B with the transversely arranged metering assemblies 26, each of the left-hand and right-hand covers LH, RH has a vacuum inlet (VI) for connecting the first and second side portions 37, 39 to the vacuum source. In the seed meter 5c of FIG. 2C with the longitudinally arranged metering assemblies 26, the left-hand cover LH is shown with two vacuum inlets (VI) for connecting the first side portion 37 to the vacuum source at two locations. An intermediate portion 41 of the housing 35 is arranged between the first and second side portions 37, 39. A seed meter reservoir 43 defining a multiple chamber or split reservoir is arranged within the intermediate portion 41 of the housing 35. In the seed meter 5c of FIG. 2C with the longitudinally arranged metering assemblies 26, the reservoir 43 extends from the intermediate portion 41 into the second side portions 39 of the housing 35. In the seed meters 5a, 5b of FIGS. 2A-2B with the transversely arranged metering assemblies 26, a separator wall 45 within the seed meter reservoir 43 separates the seed meter reservoir into a first seed chamber 47 storing seeds of the first type 25a and a second seed chamber 49 storing seeds of the second type 25b within seed meter housing 35.
[0029] Referring now to FIGS. 2A, 2B, and 3, in the seed meters 5a, 5b with the transversely arranged metering assemblies 26, one of the metering assemblies 26 includes a first seed disk assembly 51 having a first seed disk 53 arranged within the first side portion 37 of the seed meter housing 35. The other metering assembly 26 includes a second seed disk assembly 55 having a second seed disk 57 arranged within the second side portion 39 of the seed meter housing 35. Inwardly facing surfaces 59, 61 of the first and second seed disks 53, 57 face toward and define transverse outer peripheries of the first and second seed chambers 47, 49. Outwardly facing surfaces 63, 65 of the first and second seed disks 53, 57 face toward and are spaced from the left-hand and right-hand covers LH, RH of the first and second side portions 37, 39. This provides vacuum pressure chambers 67 between the outwardly facing surface 63 and the left-hand cover LH in between the outwardly facing surface 65 and right-hand cover RH as imparted by the negative pressure airflow through vacuum inlets VI of the left-hand and right-hand covers LH, RH of the seed meter housing first and second side portions 37, 39. The vacuum pressure in the vacuum pressure chamber 67 allows seeds 25 to be drawn and held against the seed pockets and/or holes 69 (FIG. 3) of the seed disks 53, 57 to rotatably convey the seeds 25 through the seed meter housing 35 to be released from the seed disk(s) 53, 57 within a discharge segment 71 (FIG. 2A-2B) at release locations 73 in the seed meter housing 35. The discharge segment 71 is defined between a forward facing wall 75 of the seed meter housing 35, the inwardly facing surfaces 59, 61 of the seed disks 53, 57, and a divider wall 77. The divider wall 77 extends in a transverse direction through the interior of the housing 35, across a front of the seed meter reservoir 43, and between the seed disks 53, 57.
[0030] Referring now to FIG. 2C, the above description of the seed meters 5a, 5b of FIGS. 2A-2B with the transversely arranged metering assemblies 26 applies to the seed meter 5c of FIG. 2C with the longitudinally arranged metering assemblies 26, while differing in the following ways. In the seed meter 5c with the longitudinally arranged metering assemblies 26, there is no separator wall 4 and the left-hand cover LH has two vacuum inlets VI aligned with the first and second seed disk assemblies 51, 55. The first and second seed chambers 47, 49 are spaced from each other at front and back ends of the seed meter 5c, respectively, with a pair of divider walls 77 and the discharge segment 71, longitudinally separating the first and second seed chambers 47, 49.
[0031] Referring again to FIG. 2, the seed meter 5a has its seed disk assemblies 51, 55 and seed disks 53, 57 transversely aligned and arranged parallel to each other. As shown in FIG. 2B, the seed meter 5b has its seed disk assemblies 51, 55 and seed disks 53, 57 transversely aligned and arranged at an angle with respect to each other, whereby axes of rotation of the seed disks 53, 57 intersect to define an included angle of less than 180°. This embodiment shows the axis of rotation of the seed disks 53, 57 of seed meter 5b with an angle of about 30°, and the seed meter housing 35 defining a tapering width providing a generally V-shaped cross-sectional configuration. When comparing the two embodiments of the seed meters 5a, 5b of FIG. 2A-2B with the transversely arranged metering assemblies 26, the V-shaped seed meter 5b (FIG. 2B) with the angled seed disks 53, 57, has release locations 73 that are longitudinally aligned and transversely spaced and relatively closer to each other than the longitudinally aligned and transversely spaced release locations 73 of the seed meter 5a (FIG. 5A) with the parallel seed disks 53, 57. The seed meter 5c of FIG. 2C with the longitudinally arranged metering assemblies 26 has release locations 73 that are transversely aligned and longitudinally spaced with respect to each other. Regardless, and referring again to FIGS. 2A-2C, the release locations 73 are arranged to allow for dropping the seed 25 from the respective disk(s) 53, 57 through an outlet 79 of the seed meter housing 35 of the seed meter 5 and into an inlet 81 of a common single seed tube 83 (FIG. 3) that delivers the seed 25 onto the agricultural field, which allows for selective release of one of the seed types 25a, 25b at a given time and/or a given area of an agricultural field, as controlled by a control system 85.
[0032] Referring now to FIGS. 2A-2C and 4, the control system 85 controls selective delivery of the seed types 25a, 25b out of the seed meters 5 and initial delivery of the seed types 25a, 25b from the compartments 31 of the bulk fill hoppers 29 to the first and second seed chambers 47, 49 of the seed meter reservoir 43. Control system 85 includes a planter controller 87 and a tractor controller 89 that operably communicate with each other, for example, by way of an ISOBUS connection, for coordinating controls of planter 9 such as the seed meters 5 and tractor 11 (FIG. 1) based on the type or variety zones VZ1, VZ2, VZ3 of the agricultural field, which may correspond to a seed type or variety prescription map PM as shown in FIG. 6.
[0034] Referring now to FIG. 4, the control system 85 controls the loading of the seed types 25a, 25b and the first and second seed chambers 47, 49 of the seed meter reservoir 43 by controlling a primary feed system 101, which allows for use of a single primary seed conduit 103 to selectively direct the different seed types 25a, 25b into the different seed chambers 47, 49. Primary feed system 101 includes seed metering rollers 105 which may be calibrated fluted rollers arranged at outlets 107 of the bulk fill hoppers 29, or the separate compartments 31 of a single bulk fill hopper 29 that holds both of the seed types 25a, 25b in its separate compartments 31. The rollers 105 are driven to rotate by electric, pneumatic, or hydraulic motors (not shown) as controlled by the control system 85 to control release of the seed varieties 25a, 25b from the respective compartments 31 into a conduit segment 109 that connects to the primary seed conduit 103. As shown in FIG. 4, in this embodiment, the primary seed conduit 103 connects to an inlet 111 of an on-row storage system 113 that includes a vented mini-hopper 115. The mini-hopper 115 has a separator wall 117 that divides its interior space to split compartments, shown as first and second mini-hopper chambers 119, 121 which feed into and are connected with the first and second seed chambers 47, 49 of the seed meter reservoir 43. The control system 85 selectively fills and maintains seed pool level of the first and second mini-hopper chambers 119, 121 by controlling a gate 123 of the primary feed system 101 arranged in the inlet 111 of the on-row storage system 113. Gate 123 is shown as a pivoting blade that can be actuated by an actuator (not shown) controlled by the control system 85 to permit or prevent flow through the inlet 111 into the first and second mini-hopper chambers 119, 121 by blocking or leaving uncovered corresponding openings 125, 127. Seed level sensors 129 are arranged in the first and second mini-hopper chambers 47, 49, 119, 121 to provide signals allowing the control system 85 to evaluate how much seed 25 of the seed types 25a, 25b is in the first mini-hopper chamber 119 and second mini-hopper chamber 121. In this way, the compartments 3 of the centrally located bulk fill hopper(s) 29 feed and maintain adequate fill level(s) of the seed varieties 225a and 25b in the first and second mini-hopper chambers 119, 121, as controlled by the control system 85.
[0035] Referring now to FIG. 5, this is a variation of the system described above with respect to FIG. 4 that includes both remote centrally located bulk storage and on-row bulk storage of seed 25. Instead of storing all of the seed types 25a, 25b in centrally located bulk fill hoppers 29, FIG. 5 shows a variation in which only a seed type with a greater required use-volume seed type(s), shown as seed type 25a corresponding to a primary seed type, is stored in a compartment 31 of the centrally located bulk fill hopper(s) 29 represented as seed type 25a stored in bulk fill hopper 29a. A relatively lesser required use-volume seed type(s), shown as seed type 25b as a secondary seed type, is stored in bulk on-row in the compartment 31 of the on-row bulk fill hopper 29, represented as bulk fill hopper 29b. In this embodiment, within each seed meter 5, one of the seed disk assemblies 51, 55 is fed the primary seed type 25a from the mini-hopper 115, which itself pneumatically receives the primary seed type 25a from the remote and centrally located storage of the bulk fill hopper 29a. The other one of the seed disk assemblies 51, 55 is gravity-fed the secondary seed type 25b from the on-row bulk fill hopper 29b.
[0036] Referring again to FIGS. 2A-2C, regardless of the particular location(s) of bulk storage of the seed 25, the control system 85 is configured to control each seed meter 5 to switch, for example, absolutely, instantaneously, and automatically, between planting of different types or varieties of seed during a single planting pass of row-crop planting of an agricultural field with the planter 9. This may be done according to predetermined criteria, for example, based on the variety zones VZ1, VZ2, VZ3 of the agricultural field provided by the seed type or variety prescription map PM (FIG. 5), to accommodate selectively planting the seed types 25a, 25b based at least in part by characteristics relating to the soil type(s) and management type(s) of the variety zones VZ1, VZ2, VZ3. The control system 85 can absolutely and instantaneously switch which one of the seed types 25a, 25b is being planted by activating and/or deactivating the seed disk assemblies 51, 55 to shut off half of the seed meter 5 and only deliver seed 25 from the half of the seed meter 5 that is not shut off, in a precisely synchronized manner.
[0037] Still referring to FIGS. 2A-2C, each seed meter 5 has a seed disk drive system 131 that is controlled by the control system 85 for selectively activating and/or deactivating the seed disk assemblies 51, 55. As shown in FIG. 2A, the seed meter 5a with the parallel and transversely aligned seed disks 53, 57 is shown with mechanical chain drives 133 that deliver rotating driving power from a rotating shaft 135 through clutches 137 and chains 139, which rotate sprockets that are attached to spindles 141 that drive rotation of the seed disks 53, 57. Clutches 137 may be, for example, air clutches or electromechanical clutches, noting that the corresponding drives may include pneumatic motors or electric motors. Regardless, the control system 85 is operably connected to each of the clutches 137 to either disengage and prevent transmission of the rotation driving power from the shaft 135 or engage and permit transmission of the rotation driving power from the shaft 135 to each of the seed disks 53, 57. This selectively rotates the seed disks 53, 57 in a direction toward the forward facing wall 75 to convey the seed 25a, 25b from the first and second seed chambers 47, 49 for release into the seed tube 83. As shown in FIG. 2B, in the seed meter 5b with the transversely aligned and angled seed disks 53, 57, the seed disks 53, 57 are also rotated in a direction toward the forward facing wall 75 to convey the seeds 25a, 25b from the first and second seed chambers 47, 49 for release into the seed tube 83. As shown in FIG. 2C, in the seed meter 5c with the longitudinally aligned seed disks 53, 57, the seed disk 53 is rotated away from the forward facing wall 75 and the seed disk 57 is rotated toward the forward facing wall 75 to respectively convey seeds 25a, 25b from the first and second seed chambers 47, 49 toward the seed tube 83 in a central portion of the seed meter 5c. In FIGS. 2B-2C, each of the seed meters 5b, 5c is respectively shown with a direct drive-type seed disk drive system 131 having motor drives 143. The motor drives 143 may include pneumatic motors or electric motors that rotate the spindles 141, driving rotation of the seed disks 53, 57. It is understood that the motor drives 143 may instead rotate the seed disks 53, 57 by rotating hubs, outer peripheries, or other portions of the seed disks 53, 57. Regardless, the control system 85 is operably connected to each of the motor drives 143 to either disengage and prevent transmission of the rotation driving power from the motor drives 143 or engage and permit transmission of the rotation driving power from the motor drives 143 to each of the seed disks 53, 57.
[0038] Referring now to FIGS. 2A-2C and 6, during use, an operator first displays the seed type or variety prescription map PM (FIG. 6) on the computer display or monitor of the tractor interface system 99, which would typically be inside the tractor cab. The prescription map PM displays which type or variety zones VZ1, VZ2, VZ3 are where in the agricultural field and which seed types 25a, 25b can be planted in the variety zones VZ1, VZ2, VZ3. As shown in FIG. 6, in this embodiment, seed type 25a is shown as acceptable for use in variety zones VZ1 and VZ3, corresponding to recommended varieties A and C. Seed type 25b is shown as acceptable for use in variety zone VZ2, corresponding to a recommended variety B. The operator inputs which seed type 25a, 25b is stored in compartments 31 of the bulk storage system 27 through the tractor interface system 99. The prescription map PM may also contain the seed population that is to be planted for each type or variety 25a, 25b. The seed population could also be varied within the field based on soil type, organic matter, etc. The size of the seeds can also be input into the tractor interface system 99. This information could also be made available in the database that is built from the desktop software when the prescription map PM was created.
[0039] Referring again to FIG. 4, the control system 85 then determines seed level in each of the first and second mini-hopper chambers 119, 121 based on a signal(s) from the corresponding seed level sensors 129. If the seed level in the first and second mini-hopper chambers 119, 121 is below a certain predetermined level corresponding to an amount needed for making at least one planting pass or starting planting, then the control system 85 sends a signal to rotate the metering roller(s) 105 of the compartment 31 holding the seed type 25a, 25b that was determined to be low. This releases the particular low seed type(s) 25; 25b through the primary seed conduit 103. The control system 85 also sends a signal to actuate the gate 123 at the inlet 111 of the on-row storage system 113 to ensure that the seed type 25; 25b released from the bulk storage system 27 is directed to the correct one of the first and second mini-hopper chambers 119, 121 of the mini-hopper 115.
[0040] Referring again to FIGS. 2A-2C, by way of the GPS of the tractor controller 89, the control system 85 is able to determine which seed type 25a, 25b is to be planted by each of the seed meters 5 based on the prescription map PM (FIG. 6). For example, if seed type 25a is to be planted from a particular row unit 7 of the planter 9, the control system 85 activates the seed disk drive system 131 that activates the seed disk assembly 51 and rotates and delivers seed 25 of seed type 25a from the seed disk 53 and deactivates the seed disk drive system 131 that deactivates the seed disk assembly 55 and prevents rotation of and delivery of seed 25 of seed type 25b from the seed disk 57 at that particular row unit 7. This synchronized activating and deactivating of the seed disk assemblies 51, 55 provide a seed-type switching event. During the seed-type switching event, which may correspond to the planter 9 and/or tractor 11 crossing from one variety zone to another according the prescription map PM (FIG. 5) and detected by the GPS of the tractor controller tractor controller 89, release of a final seed 25 of the previously planted type is sequentially followed by an initial seed 25 of a subsequent or currently planted seed type. This can be done within a single row without creating a skip event, maintaining a constant in-row seed spacing through the seed-type switching event, whereby an in-row seed spacing at a transition between the first and second seed types is the same as the in-row seed spacing within each of the first and second seed types 25a, 25b.
[0041] Still referring to FIGS. 2A-2C, the control system 85 can be configured to individually control each of the seed meters 5 in this way to control switching from delivering seeds 25 of the first seed type 25a to delivering seeds 25 of the second seed type 25b on a per-row basis. In another embodiment, the control system 85 is configured to control groups of seed meters 5 in the same way within the same section of the planter 9, for example, by giving common commands to all of the seed meters 5 within the same outer wing section(s) and/or inner or middle sections. This allows the control system 85 to control switching from delivering seeds 25 of the first type 25a to delivering seeds 25 of the second seed type 25b from the planter on a per-section basis. In yet another embodiment, the control system 85 is configured to control all of the seed meters 5 of the planter 9 in the same way. This allows for controlling switching from delivering seeds 25 of the first seed type 25a to delivering seeds 25 of the second seed type 25b on a whole-planter basis.
1. A seed meter for planting multiple types of seed in a single planting pass during row-crop planting of an agricultural field, the seed meter comprising: a housing supported relative to a row unit of a planter and covering a first seed disk rotatable within the housing for conveying seeds of a first type through the housing and out of the seed meter and a second seed disk rotatable within the housing for conveying seeds of a second type through the housing and out of the seed meter; and a seed disk drive system activating and deactivating the first and second seed disks for selectively delivering a corresponding one of the first and second seed types out of the housing for planting of an agricultural field.
2. The seed meter of claim 1 further comprising a seed meter reservoir having a first seed chamber storing seeds of the first type within the housing for receipt by the first seed disk to rotatably convey individual seeds of the first type through the housing and out of the seed meter when the first seed disk is activated and a second seed chamber storing seeds of the second type within the housing for receipt by the second seed disk to rotatably convey individual seeds of the second type through the housing and out of the seed meter when the second seed disk is activated.
3. The seed meter of claim 2 further comprising a separator wall within the seed meter reservoir separating the first and second seed chambers from each other.
4. The seed meter of claim 3 wherein the separator wall is arranged transversely between the first and second seed disks with the first seed chamber between the separator wall and the first seed disk and the second seed chamber between the separator wall and the second seed disk.
5. The seed meter of claim 1 wherein the first and second seed disks are arranged generally parallel to each other.
6. The seed meter of claim 1 wherein the first and second seed disks are arranged at an angle with respect to each other.
7. The seed meter of claim 1 further comprising a seed tube receiving seeds released from both the first and second seed disks for delivery onto the agricultural field.
8. A seed meter for planting multiple types of seed in a single planting pass during row-crop planting of an agricultural field, the seed meter comprising: a housing supported relative to a row unit of a planter, the housing having an intermediate portion arranged between a first side portion of the housing and a second side portion of the housing; a first seed chamber defined in the intermediate portion of the housing and storing seeds of a first type; a second seed chamber defined in the intermediate portion of the housing and storing seeds of a second type; a first seed disk assembly arranged within the first side portion of the housing for rotatably conveying individual seeds of the first type from the first seed chamber through the housing and out of the seed meter for individually planting the seeds of the first variety during row-crop planting of an agricultural field; and a second seed disk assembly arranged within the second side portion of the housing for rotatably conveying individual seeds of the second type from the second seed chamber through the housing and out of the seed meter for individually planting the seeds of the second variety during row-crop planting of an agricultural field.
9. The seed meter of claim 8 wherein each of the first and second seed disk assemblies includes a seed disk rotatable within a cavity defined by the respective one of the first and second side portions of the housing.
10. The seed meter of claim 9 further comprising a clutch arranged with respect to each of the first and second seed disk assemblies and wherein each clutch selectively disengages transmission of a rotation driving power to and preventing rotation of the respective seed disk of the first and second seed disk assemblies.
11. The seed meter of claim 9 wherein the seed disk drive system includes a motor drive at each of the first and second seed disk assemblies, and wherein a controller controls the motor drives to prevent transmission of a rotation driving power to a first one of the seed disks of the first and second seed disk assemblies and permits transmission of a rotation driving power to a second one of the seed disks of the first and second seed disk assemblies.
12. The seed meter of claim 8 wherein the first and second seed disks of the first and second seed disk assemblies are arranged generally parallel to each other.
13. The seed meter of claim 8 wherein the first and second seed disks of the first and second seed disk assemblies are arranged at an angle with respect to each other.
14. The seed meter of claim 8 further comprising a seed tube receiving seeds released from both the first and second seed disk assemblies for delivery onto the agricultural field.
15. A method of planting multiple types of seed in a single planting pass during planting of an agricultural field, the method comprising: rotating a first seed disk in a seed meter to convey seeds of a first type through the seed meter and deliver the seeds of the first type onto a first location of an agricultural field; and rotating a second seed disk in the seed meter to convey seeds of a second type through the seed meter and deliver the seeds of the second type onto a second location of the agricultural field.
16. The method of claim 15 wherein the first seed disk is arranged within a housing of the seed meter to rotate past a first seed chamber storing seeds of the first type within the housing of the seed meter, and the second seed disk is arranged within the housing to rotate past a second seed chamber storing seeds of the second type within the housing of the seed meter.
17. The method of claim 16 further comprising instantaneously switching from delivering seeds of the first seed type to delivering seeds of the second seed type by deactivating the first seed disk and activating the second seed disk defining a seed-type switching event by a sequential release of a final seed of the first seed type and an initial seed of the second seed type.
18. The method of claim 17 further comprising individually controlling each seed meter of a planter to control switching from delivering seeds of the first seed type to delivering seeds of the second seed type on a per-row basis.
19. The method of claim 17 wherein different groups of seed meters correspond to different sections of a planter, and the method further comprises separately controlling the groups of seed meters to control switching from delivering seeds of the first type to delivering seeds of the second seed type from the planter on a per-section basis.
20. The method of claim 17 further comprising simultaneously controlling all seed meters of a planter to control switching from delivering seeds of the first seed type to delivering seeds of the second seed type on a whole-planter basis.
Regarding the specific details recited in claims 1-20, see the specific details present in Figures 1-6, particularly Figures 2C and 3 of Wendte et al. US 2015/0351315 A1 and in the remainder of the disclosure of Wendte et al. US 2015/0351315 A1.

Reasoning for no Double Patenting Rejection Being Made
	No double patenting rejection is being made between the claims of the instant application 16/726,648 and related applications 16/726,404; 16/726,435; 16/726,470; 16/726,501; 16/726,528; 16/726,558; 16/726,598; 16/726,619; 16/726,388; 16/726,670; 16/985,858 and 16/985,943 since significant differences are present between the claims of the instant application 16/726,648 and related applications 16/726,404; 16/726,435; 16/726,470; 16/726,501; 16/726,528; 16/726,558; 16/726,598; 16/726,619; 16/726,388; 16/726,670; 16/985,858 and 16/985,943.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wendte et al. US 2016/0037713 A1 disclose a multiple seed-type planter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



April 30, 2022